,----
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagel ofl



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                       (For Offenses Committed On or After November 1, 1987)


                   Araceli Gladis Merino-Merino                                Case Number: 3:19-mj-23169

                                                                               Ste hen D Lemish
                                                                               Defendant's Attorney


 REGISTRATION NO. 88017298
 THE DEFENDANT:                                                                         AUG O8 2019
  ~ pleaded guilty to count(s) 1 of Complaint
  •                             -)---'-----------------+----,.n:cc,--.,.--rn,7'11~~~
    was foun d guilty to count( s
                                                                                                ..~.1rcTT.~CO~U~R~T.------i
                                                                              SOUTHl:RN OISTRi(T Of u .. F
    after a plea of not gui]ty.                                               BY                            Df:?UT"
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1
  D The defendant has been found not guilty on count(s)
                                                                          -------------------
  •     Count(s)
                   ------------------
                                                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               6    TIME SERVED                           •   _ _ _ _ _ _ _ _ _ _ days

  ~ Assessment: $10 WAIVED           IZI Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. Ifordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, August 8, 2019
                                                                           Date of Imposition of Sentence


                                                                              Iii~
                                                                           HbNoRABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                     3: 19-mj-23169
